[v159685_logo.jpg]
 
 
 
Undetermined Time Employment Contract
 
Preamble
 


If before the starting date of the contract the Employee has not undergone a
pre-employment medical examination, as stipulated by the article L.326-1 of the
Labor Code, the Employee is required to complete the aforementioned examination
within two months of the employment. The continuation of the present contract is
subject to the confirmation of the Employee's physical aptitude for the position
defined under Article 1 below, by a competent physician.






The present employment contract has been concluded for an undetermined time
period between:


The Company PolyOne Luxembourg s. à r.l. being located 6 Giällewee, L-9749
Fischbach, represented by Ken Smith, senior VP of PolyOne Corporation, and Guy
Katsers, Director Human Resources International


hereinafter referred to as "the Employer" or “PolyOne”


and:


Bernard Baert, born on December 18th 1949, at Mouscron (Belgium), having the
Belgian Nationality, and having his domicile 137 B, avenue de Ningloheid, 4802
Heusy (Belgium)


hereinafter referred to as "the Employee"






Article 1


The Employee is hired by the Employer as “Senior Vice President and General
Manager, Color and Engineered Materials – Europe and Asia” as of September 1st
2009, without prejudice to any future assignment based upon the Employee's
professional and personal aptitudes or upon the Employer's requirement.


His duties will notably include, but will not be limited to the performance of
the following tasks:


The Employee will be a Senior Vice-President and officer of the PolyOne
Corporation where he has Profit & Loss responsibility for PolyOne’s business
interest in Europe and in Asia.


The Employee acknowledges that he is an executive (“cadre supérieur”) in the
meaning of article L.162-8 of the Labor Code.


Article 2


The present contract is concluded for undetermined time duration, and has no
probation period.
 
The Employee being transferred from the Belgian Entity of the PolyOne
Corporation, his seniority at PolyOne Belgium S.A. is recognized as from
February 19, 1996.




 
 

--------------------------------------------------------------------------------

 
 
[v159685_logo.jpg]
 
 
Article 3


The place of work will be located at Fischbach, at PolyOne’s Luxembourg
office. The Employer reserves the right to modify this location according to the
requirements of the Employer; this type of modification does not constitute a
fundamental change to the employment contract.


The function mentioned in article 1 implies for the Employee to travel outside
Luxembourg, visiting different PolyOne sites abroad.  These visits abroad are
not to be considered as changes in the work place, but as business trips. It is
specified that the Employee is not allowed to work from home, unless the
Employee’s official domicile would be located in Luxembourg.




Article 4


The weekly working time is 40 hours, from Monday to Friday between 8h30 to
17h30. Depending on the Employer’s needs and the Employee’s function, the
working time could be modified.
 
Any overtime accrued is covered by the payment defined in article 5.


 
Article 5
 


The Employee's monthly gross salary is EUR 24.708,- gross (Twenty four thousand
seven hundred and eight €) based on the legal cost of living index valid at the
date of signature of the contract, paid over twelve months. The remuneration is
payable on the last day of each calendar month, after deduction of social
security contributions and withholding tax in accordance with Luxembourg law.


Any net deduction other than the ones listed by law cannot be withheld without
the Employee’s agreement. The Employee will however refund to the Employer any
undue payment received in excess.


Article 6


The Employee will be granted meal vouchers, with a face value of 8,4 € per
worked day, with a maximum of 216 vouchers per civil year. The Employee will
contribute 2,8 € per voucher, which will be deducted from the net monthly pay.


Article 7


Notwithstanding the immediate termination of the contract for gross misconduct
(“motifs graves”), the present contract can only be terminated under
consideration of the legal notice period as laid out in the articles L.124-3 and
L.124-4 of the Labor Code and following the procedures specified by this Code.


Any party who wishes to terminate this contract has to notify the termination to
the other party by registered mail or by signing for acknowledgment of receipt a
copy of the notice of termination.




 
-2-

--------------------------------------------------------------------------------

 
[v159685_logo.jpg]
 
 
Article 8


The Employee shall inform the Employer immediately in case he is unable to work
and indicate the reasons for his absence the same day. In case of illness, the
Employee is required to provide the Employer with a medical certificate at the
latest on the 3rd day of his absence.




Article 9


The Employee is entitled to 26 vacation days per full civil year, and 10
Luxembourg legal holidays (January 1st, Eastern Monday, May 1st, Ascension Day,
Whit Monday, June 23rd National Day, August 15th, November 1st, December 25 and
26).


The Employee’s entitlement to paid leave is governed by the following legal
texts:


 
v
Chapter III, title III, of the Book II of the Labor Code ruling the paid annual
leave of the Employees.

 
v
The internal company regulations: the day off requests need to be approved
upfront by the direct supervisor.





Article 10


The Employee is bound by professional and contractual confidentiality and shall
not disclose to any person (except to these authorized by the Employer), either
during his employment or thereafter, and this for a period of 25 years as of the
termination of this contract, any information on the Employer, trade secrets or
other internal or business related information that is or may be confidential or
important to the Employer. In addition, the Employee shall not use, directly or
indirectly, such confidential or important information to his own advantage or
the advantage of a third party.


Disloyal competition


Both during this contract and after its termination, and this for a period of 25
years as of the termination of this contract, the Employee shall regard as
strictly confidential and not to be divulged to a competitor or third party the
methods, procedures and manufacturing secrets, inventions and patentable
discoveries, experiments and research of the Employer, its subsidiaries,
branches and/or associates. He shall, in brief, abstain in all circumstances and
at all times from any act or cooperation with any act which constitutes disloyal
competition.


The Employee undertakes to advise the Employer of any work which may be
protected by copyright, improvement, discovery or invention he may make or of
which he has control and which has any direct or indirect relationship with the
activities of the Employer, its subsidiaries, branches and/or associates and
which were made by the Employee in the course of his employment by the Employer
upon instruction of the Employer. To the fullest extent authorised by law, all
intellectual property rights in relation with such work which may be protected
by copyright, improvements, discoveries or inventions shall automatically become
the property of the Employer which may dispose of them as it wishes without
being required in principle to pay the Employee any indemnity other than the
salary due to the Employee under article 5. The Employer alone shall be the only
judge of whether the discovery, invention or improvement is of sufficient
importance to merit additional pay over and above the regular salary due to the
Employee under article 5 and shall solely determine any such amount. If the
Employer considers it appropriate to patent, register or protect in any part of
the world and in any fashion the work which may be protected by copyright,
improvement, invention or discovery concerned, the Employee agrees to offer the
Employer all aid and assistance to that end. The Employee shall in particular
sign any necessary documents in order to allow the Employer to patent, register
or protect any work which may be protected by copyright, improvement, discovery
or invention, upon first demand of the Employer.


 
-3-

--------------------------------------------------------------------------------

 
[v159685_logo.jpg]
 
 
In the event where the above-mentioned intellectual property rights are not
automatically vested in the Employer, then to the fullest extent authorised by
law, the Employee hereby assigns such rights, on a worldwide basis, exclusively
to the Employer. The assignment of rights to the Employer will in particular,
but not only, include the right to sell, to reproduce, communicate, translate,
adapt, modify and in a general way put on the market. No remuneration other than
the salary due to the Employee under article 5 shall be due for any such
assignment, except if otherwise required by law.


Any violation of the foregoing obligation shall be considered as serious
transgression of contractual good faith, and shall entitle the Employer to
rescind the employment contract, for disciplinary reason. Any such violation
shall oblige the Employee to indemnify the Employer for any damage which such
violation had caused to the latter.




Non compete clause (international):


Considering the nature of the Employee’s function, being in direct contacts with
customers in Europe and in Asia, and having access to a very large number of
confidential information related to the Employer, the Employee will commit
himself to refrain from:


-
to join a company (as Employee or as consultant or as agent) producing or
selling products which could compete with the ones sold by PolyOne Luxembourg or
by any PolyOne entity in the world;



-
to create his own business, selling products which could be in competition with
the ones of PolyOne;



-
to have interests, directly or indirectly, under any ways, in a company
competing with PolyOne Luxembourg or any PolyOne entity in the world; or



-
to acquire more than 5% ownership in a company competing with PolyOne Luxembourg
or with any PolyOne entity in the world.



In case of doubts in the interpretation of these restrictions during the
application of the non compete clause, the Employee may obtain from the
Employer, a specific written document clarifying the Employer’s position.


The non compete clause applies for a period of 12 months from the termination
date of the employment contract, and is covering the following countries:
France, Spain, Germany, UK, Benelux, Scandinavia, Hungary, Poland, Turkey,
Italy, Switzerland, China, Thailand, Singapore, Hong Kong, Taiwan and India.


Balancing the Employee’s obligations described above, the Employer will pay,
during the non compete clause period, a monthly compensation of 25% of the
average monthly base salary (gross) of the last 3 months of the employment
contract. The amount of the incentive paid in the course of the last 12 months
before the termination date, will be divided by 12, and added to the monthly
average base salary. These payments will be submitted to the tax legislation and
the social security legislation applicable in Luxembourg.


 
-4-

--------------------------------------------------------------------------------

 
[v159685_logo.jpg]
 
 
In case of any violation of the clause described above, PolyOne will stop the
payment of the compensation described above, and the Employee will have to
reimburse the Employer for the non compete compensation made till
then.  Moreover, the Employer will have the right to pursue the amount of actual
damages, if it can supply proof of the existence and the extent of the damages.


The Employer may decide to waive the application of the non compete clause at
its sole discretion, at the condition to send the decision by registered letter
to the Employee during the course of the contract or within the eight days
following the termination date of the contract. In this situation, the
interdiction will be lifted, and the Employer will not pay the compensation
related to the non compete clause.


Non compete clause (Luxembourg):


1.
The Employee undertakes not to enter in his own name and on his own behalf in
any business which is in direct or indirect competition with the Employer’s
business for a period of 12 months following the termination of this contract.



2.
The Employee undertakes not to solicit or induce or endeavour to solicit or
induce any person who, on the date of termination of this contract, is employed
by the Employer to cease working for or providing services to the Employer.



3.
The Employee undertakes not to solicit or induce or endeavour to solicit or
induce any consultant, supplier or service provider to cease to deal with the
Employer and shall not interfere in any way with any relationship between a
consultant, a supplier or a service provider and the Employer.



4.
The undertakings set out in sub-paragraphs 2 and 3 above shall survive during a
period of 5 years from the term of this contract.





If one or more items or parts of items of the present Article 10 would be
considered as non valid or void, the remaining items or part of items would
remain unchanged and applicable.


 
Article 11
 
The personal data related to the Employee and communicated to the Employer for
the sake of his employment contract may be processed on a computer support or
any other support in accordance with the amended law of 2nd August 2002 on the
protection of persons with regard to the processing of personal data.


The Employee authorises the Employer to process such data for the purpose of the
administration of this employment contract and to allow the Employer to comply
with its contractual, legal or regulatory obligations. In particular as regards
pay roll administration and social security deductions, the Employee authorizes
the Employer to transfer any such nominal data to its duly appointed pay roll
administrator. The Employee has a right of access and rectification of his
personal data. Such right may be exercised by contacting the person in charge of
human resources.


The Employer is the data controller. Upon written request, the Employee will be
given the right to access his personal data stored by the Employer and to update
and correct any data which is inaccurate.


 
-5-

--------------------------------------------------------------------------------

 
[v159685_logo.jpg]
 
 
The Employee acknowledges that the Employer cannot use nor transfer to third
parties other than those indicated in sub-paragraphs above any personal data of
the Employee for purposes other than those mentioned in the sub-paragraphs above
and in particular for marketing purposes.


The Employee acknowledges and agrees that this contract and its contents will be
filed with and described in filings that PolyOne Corporation is required to make
pursuant to Section 13 of 15(d) of the U.S. Securities Exchange Act of 1934
(“Exchange Act”) and expressly consents to any publication or divulgation of his
personal data in such filings.  In particular, but without limitation, the
Employee acknowledges and agrees that (a) this contract and its contents will be
required to be described in a Current Report on Form 8-K to be filed by PolyOne
Corporation with the U.S. Securities and Exchange Commission (“SEC”) pursuant to
the requirements of Form 8-K, (b) this contract will be required to be filed as
an exhibit to either a Quarterly Report on Form 10-Q or an Annual Report on Form
10-K to be filed by PolyOne Corporation with the SEC pursuant to the
requirements of either Form 10-Q or Form 10-K, as applicable, and Item 601 of
Regulation S-K promulgated under the Exchange Act and (c) this contract and its
contents will be required to be described in certain proxy statements to be
filed by PolyOne Corporation with the SEC pursuant to the requirements of
Schedule 14A and Item 601 of Regulation S-K promulgated under the Exchange Act.


The Employee acknowledges and agrees that his personal data may, for the
purposes and under the conditions described above, be transferred to the United
States, a country which does not provide a level of data protection that is
equivalent to the level in Luxembourg.


 
Article 12
 


The Employee commits:


a)
To dedicate all his professional activities exclusively to the Employer, and to
refrain from any other professional activity, remunerated or not, which could be
in conflict with the Employee’s activities by the Employer, or which could harm
the Employer.



 
However, all other professional activities, not detrimental to the Employer’s
company, may be exercised by the Employee, at the condition the Employer gives
its specific prior approval by writing.



b)
To respect all the rules, directives, guidelines or instructions coming from the
Employer, or from PolyOne Corporation.



c)
To return to the Employer, at its first request, and certainly at the end of the
employment contract, all PolyOne’s items and belongings: keys, credit cards,
company car, printer, computer, mobile phone, files, and documents.



d)
To inform, as soon as possible, the Employer when he should be prevented from
work.



e)
To communicate to the Employer as soon as possible changes of “domicile”, or
changes in the family situation.



f)
Not to respond to press interviews, or publish in the press, or talk at the
radio, or at the TV, about PolyOne’s activities without the upfront prior
written approval of PolyOne.





 
-6-

--------------------------------------------------------------------------------

 
[v159685_logo.jpg]
 
 
Article 13


Without prejudice of the competent labor court decision, the parties
specifically agree that the following non exhaustive list of misconducts will be
considered as gross misconduct (“motifs graves”):


Misrepresentation, unjustified absences from work, public declaration which
could harm the reputation or the image of PolyOne, repetitive errors due to
negligence, briberies, etc.




Article 14


The Employee received a hard copy of the Code of Conduct of PolyOne, and got the
appropriate training. The acknowledgement of the Code of Conduct is part of the
employment conditions.




Article 15


Following conditions decided unilaterally by the Employer, the Employee may
receive incentives, bonus or other rewards, on top of the base salary described
in article 5 of this contract.


All bonus, incentives or special benefits granted at some occasions, regularly
or not, by the Employer are to be considered as a liberality, not being a part
of the remuneration. Those grants are not generating a right for the future, and
could not generate the right to a payment pro rata, in case of termination of
the employment contract before the normal set date for distribution.


The Employee may be eligible to participate in the PolyOne Corporation Senior
Executive Annual Incentive Plan (AIP), which will be payable by the
Employer.  Information about the AIP will be provided by Human Resources.


Article 16


There is an appendix to the present contract, describing some specific terms and
conditions applicable to the Employee.


This employment contract is governed by the legal regulations as laid out in the
following legal texts:


 
v
The Labor Code of Luxembourg

 
v
The internal company regulations if more favorable than law or collective
agreement



Any dispute arising from the present contract shall be submitted exclusively to
the courts of the Grand-Duchy of Luxembourg.


If any provision of this contract of employment is held to be invalid or
unenforceable in whole or in part, such invalidity or unenforceability shall
apply only to such provision or part thereof and the remaining part of such
provision and all other provisions hereof shall continue in full force or
effect.






 
-7-

--------------------------------------------------------------------------------

 
[v159685_logo.jpg]
 
 
Article 17


Each party acknowledges having received a copy of the present contract and
confirms understanding the language in which it has been written.


This contract of employment and its appendix set out the entire agreement
between the Parties and supersedes all prior discussions between them or their
advisers and all statements, representations, terms and conditions, warranties,
guarantees, proposals, communications, and understandings whenever given and
whether orally or in writing.










Signed in duplicate in Assesse on August 31st 2009




/s/ Bernard Baert
/s/ Ken Smith
   
Bernard Baert
Ken Smith
   
The Employee
 
 
/s/ Guy Katsers
   
 
Guy Katsers
   
 
The Employer representatives

                                                                           
 
 
 
 
-8-

--------------------------------------------------------------------------------

 
[v159685_logo.jpg]
 


Appendix to the Employment Contract between
PolyOne Luxembourg and Bernard Baert.








The Company, PolyOne Luxembourg s.à r.l., being located 6 Giällewee, L-9749
Fischbach, represented by Guy Katsers, Director Human Resources International


hereinafter referred to as "the Employer"


and


Bernard Baert, born on December 18th 1949, at Mouscron (Belgium), having the
Belgian Nationality, and having his domicile 137 B, avenue de Ningloheid, 4802
Heusy (Belgium)


hereinafter referred to as "the Employee"


agree on the following:


1.
The Employee will be granted a company car, following the rules of the Company
Car Policy. The rules will be handed over to the Employee who will have to
accept the terms before driving the company car. The private usage of the
company car will be considered as a taxable “income”, and will follow the income
tax law applicable in Luxembourg. Presently the advantage in kind represents
1.5% of the selling price of the car, VAT included. The advantage in kind is
added to the taxable monthly pay, in order to calculate the income tax
withholdings.



2.
The Employee will be submitted to the Luxembourg social security: he will enjoy
the legal coverage provided (health insurance, family allowances, retirement).



3.
A defined contribution benefits cafeteria plan, additional to the legal system,
covering retirement, disability and death will be established at PolyOne
Luxembourg. The Employer contributions to the insurance company will amount to
5% of the Employee’s annual base salary up to the maximum social security
contributions ceiling, and 15% of the part of the annual base salary above the
maximum social security contributions ceiling.



4.
In case of termination of the contract by the Employee (voluntary termination or
resignation), the Employer could request a worked notice period of 3 months,
including the number of months requested by the Luxembourg labor law.



 
In case of termination of the employment contract by the Employer (involuntary
termination), except in case of termination for gross misconduct (“motifs
graves”), the Employee will be entitled to a notice period and to a severance
payment as provided for in articles L.124-3 and L.124-7 of the Labor Code.



 
-9-

--------------------------------------------------------------------------------

 
[v159685_logo.jpg]





 
However, the total indemnity that the Employee would eventually receive under
Luxembourg Labor law may not be lower than the total indemnity he would have
received under his former Belgian Employment contract with PolyOne Belgium S.A.
This means that the Claeys formula will be calculated offsetting the Luxemburg
termination package (notice and severance payment).



 
Today, with the actual remuneration of the Employee, his seniority and his age,
the termination package calculated with the Claeys formula would result in a
total severance of 28 months of remuneration. The remuneration includes base
salary, incentives & bonuses averagely paid in the last 36 months, the value of
the advantage in kind of the car, the meal vouchers, the Employer’s contribution
to the group insurance (cafeteria pension plan), and all other regular payments
or benefits granted by the Employer.



5.
The Employee acknowledges that he will not be entitled to any further severance
benefits than those provided by law and provided by this employment contract.
More specifically, the Employee acknowledges that the PolyOne Corporation
Executive Severance Plan is not applicable to him.









Each party acknowledges having received an original of the present contract and
confirms understanding the language in which it has been written.


Signed in duplicate in Assesse on August 31st 2009


 


/s/ Bernard Baert
/s/ Kenneth M. Smith
   
Bernard Baert
Ken Smith
   
The Employee
 
 
/s/ Guy Katsers
   
 
Guy Katsers
   
 
The Employer representatives

                                                                           
 
 




 
-10-

--------------------------------------------------------------------------------

 
 